DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 26 September 2022 has been entered.

Response to Amendment
The amendment filed 26 September 2022 has been entered.
Claims 4-13 remain pending in the application, wherein claim 13 is new.  Support for new claim 13 can be found on p. 12 of the instant specification.  The examiner acknowledges no new matter has been introduced by these amendments.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

As outlined in prior Office Actions mailed 17 February 2021 and 25 August 2021, the disclosures of the prior-filed applications, Application Nos. 12/723,044 and 12/723,020, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations wherein the grain size changes by no more than 30 nm following exposure to a temperature of at least 125 °C for at least 1000 hours (instant claim 4) or wherein the grain size changes by no more than about 20 nm (instant claim 9) are not disclosed in Application Nos. 12/723,044 and 12/723,020.  Since the disputed limitation of instant claim 4 is included in the independent claim of the instant application, the priority date is considered to be the earliest prior-filed parent application that includes the aforementioned disputed limitations, i.e. Application No. 13/232,261 which has an effective filing date of 14 September 2011.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 6, and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palumbo et al. (US PGPub. No. 2006/0135281, previously cited).
Claim 4: Palumbo teaches an article that has a coating applied by electrodeposition to a metallic or non-metallic substrate (i.e. a base material) (paragraph 0021).  The coating may be pure metals or alloys of metals selected from Ag (i.e. silver-based), etc., and alloying elements include Mo, W, etc. (paragraph 0043).  The coating has an average grain size under 10 µm, preferably 4-750 nm, and even more preferably 15-300 nm (paragraph 0047), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Palumbo does not specify the claimed grain size change; however, Palumbo teaches a substantially identical material (i.e. a silver-based alloy coating with a grain size of less than about 100 nm) treated in a substantially identical manner (i.e. the coating is an electrodeposition coating; it is noted that the instant specification does not indicate other processing parameters that influence the coating being resistant to grain size changes) as outlined above, and so the claimed material property of grain size change is considered to be present because a material and its properties are inseparable.  See MPEP § 2112.01.
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art at the time of the invention to form a coating on a base material wherein the coating is a silver-based alloy with alloying elements of W and/or Mo and having a grain size of less than about 100 nm because it is considered to be a conventionally known alloy combination known to be used in conventionally known coatings as taught by Palumbo, and one would have had a reasonable expectation of success
Claim 6: Palumbo teaches that the coating process can be used to create high strength, equiaxed coatings on metallic components or non-conducting components that have been rendered suitable for electroplating by metallizing (paragraph 0043) or by applying a thin layer of a conductive material (paragraph 0079), which renders as obvious to one of ordinary skill in the art that the base material may be a conductive base material (e.g. a metal or other conductive material) so that it is suitable for electroplating.
Claim 8: Palumbo teaches that the coating has a thickness of at least 0.030 mm (i.e. at least about 1181 microinches) (paragraph 0046), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 9: As outlined above regarding instant claim 4, Palumbo teaches a substantially identical material (i.e. a silver-based alloy coating with a grain size of less than about 100 nm) treated in a substantially identical manner (i.e. the coating is an electrodeposition coating, and the instant specification does not indicate other processing parameters that influence the coating being resistant to grain size changes), and so the claimed material property of grain size change is considered to be present because a material and its properties are inseparable.  See MPEP § 2112.01.
Claim 10: The limitation of “wherein the coating is formed using an electrodeposition process” is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.  Nonetheless, Palumbo also specifically teaches that the coating is an electrodeposited fine-grained layer (paragraph 0046).
Claim 11: Palumbo teaches that suitable substrate metals (i.e. the base material) include copper, etc. (paragraph 0077).
Claim 12: Palumbo teaches that the metallic coating (i.e. the electrodeposited coating) may be applied to a least a part of the surface of an article after applying a chemically reduced silver spray (i.e. the coating further comprises a layer of Ag) (paragraph 0023).

Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palumbo et al. (US PGPub. No. 2006/0135281, previously cited) as applied to claim 4 above, and further in view of Tung et al. (US Pat. No. 5,225,253, previously cited).
Claim 5: The teachings of Palumbo regarding claim 4 are outlined above.  Palumbo teaches an article for use as automotive parts and industrial components, etc., with a fine-grained metal, metal alloy, or metal matrix composite layer of high resilience by electrodeposition to a metallic or non-metallic substrate to provide surfaces of high resilience, high yield strength, scratch and wear resistance and hardness, etc. (paragraph 0021).  The coating may be Ag etc. with alloying elements of Mo, W, etc. (paragraph 0043).  However, Palumbo does not specify where the article is an electrical component.
In a related field of endeavor, Tung teaches a friction-reducing and wear-resistant silver/molybdenum coating material with a nano-crystalline structure (Col. 1, lines 7-14) and wherein reducing friction and wear of metal surfaces are desirable in both automotive and electronic applications (i.e. the article is an electrical component) (Col. 1, lines 17-22).  The friction reduction was demonstrated for Mo contents of 31-66% with the balance being Ag, as compared to the friction of an uncoated surface, or a coating of pure Ag or pure Mo (Col. 1, line 64 to Col. 2, line 6).  
As both Palumbo and Tung teach a fine-grained or nano-crystalline silver-based coating that provides friction or scratch resistance and wear resistance, they are analogous.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a fine-grained silver alloy as taught by Palumbo on an electrical component and to include molybdenum in the silver alloy coating as taught by Tung because Tung teaches that a nanocrystalline coating containing Ag and 31-66% Mo provides better friction reduction than a coating of pure Ag or pure Mo and may be used on automotive parts etc. (similarly to the teachings of Palumbo, paragraph 0021) as well as for use in electronic applications (i.e. an electrical component) (Tung, Col. 1, lines 17-22), and one would have had a reasonable expectation of success.
Claim 7: Tung teaches that friction reduction was demonstrated for Mo contents of 31-66% with the balance being Ag, as compared to the friction of an uncoated surface, or a coating of pure Ag or pre Mo (Col. 1, line 64 to Col. 2, line 6).  The amount of Mo being 31-66% overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palumbo et al. (US PGPub. No. 2006/0135281, previously cited) as applied to claim 4 above, and further in view of Hirakoso et al. (JP 2006-202569, previously cited).
Claim 13: The teachings of Palumbo regarding claim 4 are outlined above.  Palumbo teaches an article for use as automotive parts and industrial components, etc., with a fine-grained metal, metal alloy, or metal matrix composite layer of high resilience by electrodeposition to a metallic or non-metallic substrate to provide surfaces of high resilience, high yield strength, scratch and wear resistance and hardness, etc. (paragraph 0021).  The coating may be Ag etc. with alloying elements of Mo, W, etc. (paragraph 0043).  Palumbo teaches that dry lubricants can be incorporated (paragraph 0066) but does not specify the lubricants as a layer formed on the coating.
In a related field of endeavor, Hirakoso teaches a contact for a connector having a base material and with additional coatings of other metals, wherein it is desired to prevent friction and wear of the surface (paragraph 0002).  Hirakoso teaches that well-known techniques for imparting wear resistance and high lubricity by using lubricating oil (i.e. a lubricant layer) (paragraph 0008) and that lubricating substance can be retained by having a plurality of minute recesses on the surface wherein lubricant may be fluid or solid fine particles (paragraph 0013).
As Palumbo and Hirakoso both teach lubricants for a metal-coated substrate where wear resistance is desired, they are analogous.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article taught by Palumbo by applying a lubricant layer to the surface of the metal-coated substrate as taught by Hirakoso as this is considered a conventionally known technique for imparting wear resistance and high lubricity to a metal-coated substrate, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 26 September 2022 regarding the prior art rejections have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 4, that the teachings in Palumbo do not rise to the level of inherency because inherency may not be established by mere possibilities.  However, as outlined in the Non-Final Office Action mailed 17 February 2021 (p. 5-6), in the Final Office Action mailed 25 August 2021 (p. 4-5), and above regarding claim 4, Palumbo teaches a substantially identical material treated in a substantially identical manner as the instantly claimed article and coating, and as such the claimed material property of grain size change is considered to be present because a material and its properties are inseparable.  See MPEP § 2112.01.  This technical basis reasonably supports the determination of the disputed limitation being present absent an objective showing.  See MPEP § 2112(IV).  
Applicant further argues, see p. 4, that there is no teaching in Palumbo that renders obvious the claimed grain size change.  However, the courts have held that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new and that an inherent feature need not be recognized in prior art reference.  See MPEP § 2112.  It is noted that, as of the writing of this Office Action, applicant has not provided objective evidence that the prior art product does not possess the claimed grain size change, particularly for exposure to a temperature as low as 125°C as claimed.  See MPEP § 2112(V).
Applicant additionally argues, see p. 4, that the disclosure of Palumbo lacks sufficient specificity to make obvious the claimed coating because of a listing of possible materials and range of grain sizes.  However, regarding the range of grain sizes, Palumbo teaches not only the broader range of less than 10 µm, but also teaches where the grain size is preferably 4-750 nm, more preferably 10-500 nm, and even more preferably 15-300 nm (paragraph 0047).  These ranges each overlap the instantly claimed range and with increasing specificity for each iteration of increasing preference such that the instantly claimed range is prima facie obvious.  See MPEP § 2144.05(D).  Regarding the listing of possible materials, the indication of other materials that provide the same function as recited by Palumbo is insufficient to overcome the obviousness of Palumbo positively teaching the claimed materials, absent an objective showing of criticality or unexpected results.  It is noted that argument alone is not the kind of factual evidence required to rebut a prima facie case of obviousness.  See MPEP § 2145(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784